DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10, 12-15, 18-21 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Schettle (US 2017/0086316) in view of Doi (EP 0 658,492).
Claim 1
Schettle discloses a protective packaging (100) for an object comprising a sheath (140) extending in a longitudinal direction, and a support base (defined by any of the trays 130 shown in any of figures 2-3D) on which the object sits for supporting a bottom portion of the object, the support base configured to slide in the sheath vertically (see [0047] and figure 3E), wherein the support base comprises two hollow holding element (130A, B) connected to each other by a hinge (defined by any of 610, 720, 810, 820, 830, or 840) extending in a longitudinal direction, wherein the two holding elements are movable between an open state and a closed state, and wherein the two hollow holding elements has an imprint (defined by bottom wall and sidewall of each of the holding support bases) configured to enclose at least a portion of the object by interlocking the two holding elements in the closed state (see figures 3A-3E, 6A-6C and 10B).  Schettle does not disclose the support base configured to slide in the sheath in the longitudinal direction.  However, Doi discloses a protective packaging comprising a sheath (28) and a support base (11) for supporting an object, wherein the support base is configured to slide in the longitudinal direction into the sheath (see figure 1).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sheath of Schettle being configured to slide in the longitudinal direction into the sheath as taught by Doi as an alternative sliding insertion of the support base into the sheath.
Claim 2
Schettle further discloses the hinge is a flexible hinge (see [0070], [0071], and figures 8A and 8B).
Claim 3
Schettle further discloses the two hollow holding elements are made integrally (see figures 7B, 8A, and 8B).
Claim 4
Schettle further discloses the hinge comprises two hinges (defined by end edges of hinge 820 along a length of the hinge 820 connecting the hollow portions), the axes of rotation of which are preferably parallel (see figures 8C and 8D).
Claim 5
Schettle further discloses the two hollow holding elements are respectively shells (see figure 6A).
Claim 6

    PNG
    media_image1.png
    430
    470
    media_image1.png
    Greyscale

Schettle further discloses each hollow holding elements comprises a bottom partition, a side wall and two front walls, said partition being delimited laterally by the hinge, as well as longitudinally on either side by the two front walls (see figure above).
Claim 7
Schettle further discloses the hollow holding elements comprising bottom partitions integral with the hinge (see figure 8B, 8C and claim 16).
Claim 8
Schettle further discloses the two hinges (as defined by end edges of hinge 820 along a length of the hinge 820 connecting the hollow portions) are connected to each other by a connecting band (820), the connecting band being made integrally with the two hollow holding elements (see figure 8B).
Claim 9
Schettle further discloses the hinge is recessed relative to free edges of the front walls, said edges extending perpendicular to the bottom partition, and being disposed on either side of said hinge (see figures 6A and 6B).
Claim 10
Schettle further discloses each side wall extends perpendicular to the bottom partition (see figure above).
Claim 12
Schettle further discloses each imprint is defined by a portion of the corresponding side wall and a portion of the corresponding bottom partition (see figure above).
Claim 13
Schettle further discloses each side wall is delimited on either side by the corresponding bottom partition and an upper partition (see figure above).
Claim 14
Schettle further discloses each upper partition has a width comprised between 5% and 60% of the width of the corresponding hollow holding elements (see figures above).
Claim 15
Schettle further discloses each upper partition is integral with the corresponding side wall (see figures above).
Claim 18
Doi discloses the sheath has an aperture (defined by aperture at end of the sheath from where the support base is inserted).  After Schettle is modified by Doi, the aperture will be adapted to coincide with a part of the object, in particular a watch case (4), when the packaging is closed.
Claim 19
Schettle further discloses the object is a wristwatch (see [0045]).
Claim 20
Schettle further discloses the object is a wristwatch, and in that the upper partitions comprises a notch configured to receive a lateral portion of the watch, preferably said portion comprising a crown (see figures 3A-3D).
Claim 21
Schettle further discloses the support base comprises means (360) for adjusting the height of the object (see [0058], figures 3E, 10A and 10B).
Claim 24
Schettle further discloses the support base comprises adaptive means (defined by combination of 220 and 225) capable to allow to receive watches whose cases have different diameters (see figures 3A, 3E and 3F).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 24 and 25 is rejected under 35 U.S.C. 103 as being unpatentable over Eichenberger (US 2005/0103673) in view of Parsons (US 6,398,026).

    PNG
    media_image2.png
    601
    483
    media_image2.png
    Greyscale

Claim 1
Eichenberger discloses a protective packaging for an object comprising an support base (defined by combination of portions O and U) on which the object sits for supporting a bottom portion of the object (4); wherein the support base comprises two hollow holding elements (O and U) connected to each other by a hinge (see [0018]) extending in a longitudinal direction, wherein the two holding elements are movable between an open state and a closed state, and wherein the two hollow holding elements have an imprint (defined by combination of sidewall and bottom partition for each of the holding support bases) configured to enclose at least a portion of the object by interlocking the two holding elements in the closed state (see figure above).  Eichenberger does not disclose a sheath.  However, Parsons discloses a protective packaging (10) comprising a sheath (16) extending in a longitudinal direction for enclosing a box/support base (defined by combination of 12 and 14) used for supporting an object (see figures 1 and 2).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Eichenberger to include a sleeve enclosing the support base as taught by Parsons for protection of the support base and prevent undesired opening of the support base.
Claim 6
Eichenberger further discloses each hollow holding element comprises a bottom partition, a side wall and two front walls, said partition being delimited laterally by the hinge, as well as longitudinally on either side by the two front walls (see figure above).
Claim 24
Eichenberger further discloses the support base comprises adaptive means (defined by holding elements 10 and 20) allowing and capable to receive watches whose cases have different diameters (see figure 1).
Claim 25
Eichenberger further discloses an adaptive means include two flexible strips (10 and 20) disposed on the two respective side walls, each strip having a profile adapted to enclose a part of the object, in particular a portion of the watch case (see figure above).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Schettle (US 2017/0086316) and Doi (EP 0 658,492) as applied to claim 6 above, and further in view of Schuander (4,101,023).
Schettle does not disclose each sidewall is corrugated in shape.  However, Schuander discloses a protecting device comprising cloth/corrugated material (31 and 60) disposed in sidewalls of the device (see column 3 lines 26-27 and column 4 lines 19-22).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Schettle including cloth/corrugated material in the sidewalls as taught by Schuander to prevent scratches to the object stored within the protective device.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Schettle (US 2017/0086316) and Doi (EP 0 658,492) as applied to claim 1 above, and further in view of Tanus (US 2017/0334598).
Schettle further discloses the support base could be constructed from polysterene material (see [0046]).  Schettle does not disclose the support base constructed from paperfoam or moulded cellulose material.  However, Tanus discloses polysterene and molded cellulose are well known materials for the construction of trays for supporting objects (see [0031]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Schettle being formed from molded cellulose as taught by Tanus as an alternative material for the construction of the support support base.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Schettle (US 2017/0086316) and Doi (EP 0 658,492) as applied to claim 1 above.
Schettle, figure 3A, shows the support base being circular in shape, while figure 3B, shows the support base parallelepiped in shape.  Schettle does not explicitly discloses the packaging being parallelepiped in shape.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sleeve of Schettle being parallelepiped in shape to conform and match with the shape of the support base shown in figure 3B.
Claims 27-34 are rejected under 35 U.S.C. 103 as being unpatentable over Schettle (US 2017/0086316) and Doi (EP 0 658,492) as applied to claim 1 above, and further in view of Adair (US 2011/0132797).
Claim 27
Schettle further discloses locking means comprising hooks (930) arranged with the holding element which snaps on the other of the holding element (see [0076] and figure 9C).  Schettle does not specifically disclose an aperture in the other of the holding element.  However, Adair discloses a packaging (100) comprising holding elements (101 and 102) including locking means comprising a tab/button (110), in one of the holding element, engaging into an aperture (126), from the other holding element (see [0037], figures 1 and 3).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the holding elements including an aperture that engages with the tabs as taught by Adair for proper coupling engagement between the holding elements.   
Claim 28
Schettle further discloses each hollow holding element comprises a bottom partition, a side wall and two front walls, said partition being delimited laterally by the, as well as longitudinally on either side by the two front walls, in that each side wall is delimited on either side by the corresponding bottom partition and an upper partition, in that it comprises locking means, said means including at least one hook (930) arranged on one of the hollow holding elements which snaps on the other of the holding element (see [0076] and figure 9C).  Schettle does not specifically disclose a complementary aperture in the other of the holding element.  However, Adair discloses a packaging (100) comprising holding elements (101 and 102) including locking means comprising a tab/button (110), in one of the holding element, engaging into an aperture (126), from the other holding element (see [0037], figures 1 and 3).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the holding elements including an aperture that engages with the tabs as taught by Adair for proper coupling engagement between the holding elements.  After Schettle is modified by Adair, the hooks and the apertures would be disposed in the upper partition. 
Claim 29
Schettle further discloses a hook (930) is made integrally with the corresponding upper partition (see [0076]).
Claims 30 and 31
Schettle further discloses locking means comprising hooks (930) arranged with the holding element which snaps on the other of the holding element (see [0076] and figure 9C).  Schettle does not disclose the support base comprising shear deformation limiting means, including tabs and complementary grooves.  However, Adair discloses a packaging (100) comprising holding elements (101 and 102) including locking means comprising a tab/button (110), in one of the holding element, engaging into an aperture (126), from the other holding element (see [0037], figures 1 and 3).  Adair further discloses, in combination with buttons (110) received into apertures (126), a shear deformation limiting means, including tabs (107) and complementary grooves (120), wherein the tabs are adapted to engage in the complementary grooves (see figures 1, 2A, 2D, 3 and [0048]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the holding element of Schettle including tabs engaging with depressions as taught by Adair to further secure and increase the rigidity of the holding elements of the packaging. 
Claim 32
Schettle further discloses each hollow holding element comprises a bottom partition, a side wall and two front walls, said partition being delimited laterally by the hinge, as well as longitudinally on either side by the two front walls.   Schettle further discloses locking means comprising hooks (930) arranged with the holding element which snaps on the other of the holding element (see [0076] and figure 9C).  Schettle does not disclose the support base comprising shear deformation limiting means, including tabs and complementary grooves.  However, Adair discloses a packaging (100) comprising holding eleements (101 and 102) including tabs in the front walls facing each other and offset in a direction parallel to the hinge.  However, Adair further discloses, in combination with buttons (110) received into apertures (126), tabs (107) engaging with complementary grooves (120) (see figures 1, 2A, 2D, 3 and [0048]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the holding elements of Schettle including tabs engaging with depressions as taught by Adair to further secure and increase the rigidity of the holding elements of the packaging.  After Schettle is modified by Adair, the tabs would be located on the front walls facing each other and offset in a direction parallel to the hinge.
Claim 33
Schettle further discloses each hinge is recessed relative to free edges of the front walls, said edges extending perpendicular to the bottom partition, and being disposed on either side of said hinge (see figure above).  Schettle further discloses locking means comprising hooks (930) arranged with the holding element which snaps on the other of the holding element (see [0076] and figure 9C).  Schettle does not disclose a shear deformation limiting means comprising tabs and complementary grooves.  However, Adair discloses a packaging (100) comprising holding elements (101 and 102) including locking means comprising a tab/button (110), in one of the holding element, engaging into an aperture (126), from the other holding element (see [0037], figures 1 and 3).  Adair further discloses, in combination with buttons (110) received into apertures (126), a shear deformation limiting means, including tabs (107) and complementary grooves (120), wherein the tabs have rounded end adapted to engage in the complementary grooves (see figures 1, 2A, 2D, 3 and [0048]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the holding elements of Schettle including tabs engaging with depressions as taught by Adair to further secure and increase the rigidity of the holding elements of the packaging.
Claim 34
Schettle further discloses each hollow holding element comprises a bottom partition, a side wall and two front walls, said partition being delimited laterally by the or each hinge, as well as longitudinally on either side by the two front walls (see figure above).  Schettle further discloses locking means comprising hooks (930) arranged with the holding element which snaps on the other of the holding element (see [0076] and figure 9C).  Schettle does not disclose a shear deformation limiting means comprising tabs and complementary grooves.  However, Adair discloses a packaging (100) comprising holding elements (101 and 102) including locking means comprising a tab/button (110), in one of the holding element, engaging into an aperture (126), from the other holding element (see [0037], figures 1 and 3).  Adair further discloses, in combination with buttons (110) received into apertures (126), a shear deformation limiting means, including tabs (107) and complementary grooves (120), wherein the tabs have rounded end adapted to engage in the complementary grooves (see figures 1, 2A, 2D, 3 and [0048]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the holding elements of Schettle including tabs engaging with depressions as taught by Adair to further secure and increase the rigidity of the holding elements of the packaging.  After Schettle is modified by Adair, each groove would be formed on the external face of the corresponding front wall.

Allowable Subject Matter
Claim 22 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claims 1-34 have been considered but are moot in view of a new ground of rejection.  Regarding applicant’s argument with respect to the rejection based on the teachings of Eichenberger and Parsons, the examiner disagrees.  Eichenberger discloses a protective packaging comprising a support base (defined by combination of elements (O and U) which are hinged together and are hollow to allow a watch to sit within one of the elements of the support base.  The examiner points out that nowhere in the claim is required that the object has to sit between both elements of the support base.  Figures 1 and 2 of Eichenberger shows the support base comprising the two holding elements pivotably connected by a hinge between open and closed positions.  For this reason, it appears that the rejection of Eichenberger and Parsons are still a valid and proper rejection for claim 1.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAFAEL A. ORTIZ whose telephone number is (571)270-5240. The examiner can normally be reached Monday - Friday 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RAFAEL A. ORTIZ
Primary Examiner
Art Unit 3736



/RAFAEL A ORTIZ/Primary Examiner, Art Unit 3736